Case 3:19-cv-01547-VAB Document 57 Filed 05/12/21 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT
MICHAEL SIMONS

Plaintiff
V. CIVIL ACTION NO. 3:19-CV-01547(VAB)
YALE UNIVERSITY,

PETER SALOVEY,
ROBERT ALPERN, M.D.,
UNKNOWN PERSONS,
Defendants May 12, 2021
APPEARANCE
To the Clerk of this court and all parties of record:

Enter my appearance as counsel in this case for the following
defendants: Yale University, Peter Salovey, and Robert Alpern, M.D.
Dated: May 12, 2021

SIGNATURE

C JY bo
CT. 30614 crky
Y

BAR NUMBER
Joseph E. Boccia
PRINT NAME
Case 3:19-cv-01547-VAB Document 57 Filed 05/12/21 Page 2 of 2

CLENDENEN & SHEA, LLC
FIRM NAME

400 Orange Street
ADDRESS

NEW HAVEN, CT 06510
CITY STATE ZIP CODE

203/787-1183
PHONE NUMBER

203/787-2847
FAX NUMBER

office@clenlaw.com
EMAIL ADDRESS

CERTIFICATION:

This is to certify that a copy of the foregoing has been sent to all required
notification parties either via operation of the Court’s electronic notification
system or by first-class mail, postage pre-paid to anyone unable to accept such
notification on this 12th day of May 2021.

C7 xo

Cc ENEN & SHEA, LLC
